Name: 90/550/EEC: Commission Decision of 30 October 1990 establishing the delivery levels of ECSC steel products of Portuguese origin onto the rest of the Community market, excluding Spain (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  Europe;  international trade
 Date Published: 1990-11-13

 Avis juridique important|31990D055090/550/EEC: Commission Decision of 30 October 1990 establishing the delivery levels of ECSC steel products of Portuguese origin onto the rest of the Community market, excluding Spain (Only the Portuguese text is authentic) Official Journal L 313 , 13/11/1990 P. 0036 - 0036*****COMMISSION DECISION of 30 October 1990 establishing the delivery levels of ECSC steel products of Portuguese origin onto the rest of the Community market, excluding Spain (Only the Portuguese text is authentic) (90/550/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Protocol 20 thereto, Having received the assent of the Council, Whereas Protocol 20, which covers the restructuring of the Portuguese iron and steel industry, and the Joint Declaration on the Portuguese iron and steel industry provide that deliveries of ECSC steel products of Portuguese origin onto the Community market must be subject to quantitative limits in 1990; Whereas, pursuant to the second subparagraph of paragraph 5(a) of Protocol 20, it falls upon the Commission, with the assent of the Council, to establish the level of these deliveries; Whereas, by the terms of the fourth subparagraph of paragraph 3(a) of the said Joint Declaration, the level of deliveries must be compatible with the forecasts used to calculate the evolution of the Community market; Whereas the deliveries of ECSC steel products of Portuguese origin onto the rest of the Community market, excluding Spain, were not permitted to exceed 110 000 tonnes in 1989; Whereas pursuant to the third subparagraph of paragraph 5(a) of Protocol 20, these deliveries must be liberalized as soon as the transitional period ends, and in order to ensure a harmonious transition the level of the deliveries may be subject to increase before the end of this regime; Whereas, following the results of a study on the viability of steel undertakings, the Portuguese authorities have agreed to implement measures additional to the plan for the restructuring of the Portuguese steel industry, HAS ADOPTED THIS DECISION: Article 1 Deliveries of ECSC steel products of Portuguese origin onto the rest of the Community market, excluding Spain, may not exceed 150 000 tonnes during the year 1990. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 30 October 1990. For the Commission Martin BANGEMANN Vice-President